DETAILED ACTION
Acknowledgements
Acknowledgment is made of applicant’s amendment to the claims filed on 28 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 13 introduce the limitation in which the tuck-in amount and folding amount is based on a deployment speed of the cushion part.  However, the specification describes the reverse, in which the deployment speed of the cushion part is based on the tuck-in and fold amount (paragraphs [0052], [0054]).  Therefore the folding method controls the deployment speed of the airbag cushion part ([0003], [0014]).  Appropriate correction is required.
Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 5 and 13 describe the tuck-in and inboard folding are determined by the deployment speed of the cushion part.  However, the folding occurs first, which would then determine the speed of deployment.  One may fold the cushion in a method with a specific folding amount in order to deploy the cushion at desired speed as described in the specification [0054], but is not reflected in the claims as such.  Appropriate correction or clarification is needed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. KR 2003-0039251 (“Jang”) in view of Okuda et al. JP 10-181498 (“Okuda”).  Jang discloses a method of folding  
folding a top portion of the upper chamber (140) toward to the preset reference part to form an upper folded portion (fig. 11a); and 
folding in a bottom portion of the lower chamber (c) toward to the preset reference part to form a lower folded portion (fig. 11c); 
after forming the upper folded portion, folding the upper chamber toward the preset reference part to form an inboard folding portion (b); and 
after forming the inboard folding portion and lower folded portion, rolling (flat roll, fig. 11d – 11g), the cushion part toward an inflator (158) to form a rolling portion (flat roll).  Jang discloses the top and bottom portions as folded but does not directly disclose them as tucked-in.  Okuda teaches that the folded top and bottom portions can be folded or alternatively tucked-in (fig. 3(C) and (D)).  One of ordinary skill in the art at the time the invention was filed would find modifying Jang such that it comprised the tuck-in fold in view of the teachings of Okuda obvious so as to provide an alternative folding method old and well known in the art with predictable results to fold in a compact manner and unfold when deployed (page 4, 3rd paragraph).
In reference to claims 2 – 5, Jang in view of Okuda further discloses wherein the preset reference part comprising a diaphragm part (Jang fig. 10) or a central part (Okuda fig. 1), when the cushion part has a two-chamber structure (Jang 131), the cushion part is divided into the upper and lower chambers by the diaphragm part, and when the cushion part has a one-chamber structure (Okuda fig. 1, 2), the cushion part is divided into the upper and lower chambers by the central part.  One of ordinary skill in the art at the time the invention was filed would find modifying Jang such that it comprised the cushion part as a one-chamber structure in view of the teachings of Okuda obvious so as 
Okuda further discloses [claim 3] wherein: tucking in the top portion of the upper chamber comprises adjusting a tuck-in amount (abstract) of the top portion of the upper chamber based on a size of a vehicle in which the side air bag apparatus is installed, and the lower tuck-in portion is spaced apart from the preset reference part by a preset distance ( fig. 11c, page 3, 13th paragraph);
[claim 4] wherein folding the upper chamber adjusting a folding amount (fig. 11b) of the inboard folding portion based on size of a vehicle (page 5, last paragraph) in which the side air bag apparatus is installed;
[claim 5, as best understood] further comprising a tuck-in amount of the upper tuck-in portion and a folding amount of the inboard folding portion determines a deployment speed of the cushion part (phase fold to adjust flow and timing of inflation [BACKGROUND]; torso protection part is released according to pressure at the folds (page 4, 4th paragraph, Okuda).

Claims 6 – 7 and 9 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Okuda and Breyvogel et al. U.S. 2002/0117839 (“Breyvogel”).  Jang discloses a side air bag apparatus (abstract, PURPOSE) comprising a cushion part (abstract) and a preset reference part (150) dividing the cushion part into upper and lower chambers, wherein the cushion part comprises: 
an upper folded portion (140) including a top portion of the upper chamber (a) that is folded toward to the preset reference part; 
a lower folded portion (c) including a bottom portion of the lower chamber (fig. 11c) that is folded toward the present reference part; 
an inboard folding portion (b) including a portion of the upper chamber (fig. 11b) that is folded toward the preset reference part after the upper tuck-in portion has been formed; and 

Jang discloses the top and bottom portions as folded but does not directly disclose them as tucked-in.  Okuda teaches that the folded top and bottom portions can be folded or alternatively tucked-in (fig. 3(C) and (D)).  One of ordinary skill in the art at the time the invention was filed would find modifying Jang such that it comprised the tuck-in fold in view of the teachings of Okuda obvious so as to provide an alternative folding method old and well known in the art with predictable results to fold in a compact manner and unfold when deployed (page 4, 3rd paragraph).
In reference to claims 7 and 9 – 13, Jang in view of Okuda and Breyvogel further discloses wherein preset reference part includes a diaphragm part (150, 152) configured to divide the cushion part into the upper and lower chambers.
In reference to claim 9, Jang does not disclose the cushion part as a one-chamber structure.  Okuda teaches a one-chamber structure (fig. 1) and the preset reference part is positioned a central part of the cushion (fig. 1, 2).  One of ordinary skill in the art at the time the invention was filed would find modifying Jang such that it comprised the cushion part as a one-chamber structure in view of the teachings of Okuda obvious so as to provide an alternative simplified structure old and well known in the art with predictable results of protecting the occupant (abstract).

In reference to claims 10 – 13, Jang in view of Breyvogel and Okuda further discloses wherein the lower tuck-in portion (as modified by Okuda) is spaced apart from the preset reference part by a preset distance (Jang fig. 11c);
[claim 11] wherein the upper tuck-in portion has a tuck-in amount (as modified by Okuda fig. 3(C), (D), Jang page 5, 3rd paragraph) determined based on a size of a vehicle (page 3, 12th paragraph) where in which the side air bag apparatus is installed;
[claim 12] wherein the inboard folding portion has a folding amount (page 3, 13th paragraph) determined based on a size of the vehicle (page 3, 12th paragraph) where in which the side air bag apparatus is installed;
[claim 13, as best understood] wherein a tuck-in amount of the upper tuck-in portion (as modified by Okuda fig. 3(C), (D)) and a folding amount of the inboard folding portion (Jang fig. 11b) determines a deployment speed of the cushion part (phase fold to adjust flow and timing of inflation (page 5, 4th paragraph), torso protection part is released according to pressure at the folds (page 4, 4th paragraph, Okuda).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/              Primary Examiner, Art Unit 3614